Citation Nr: 0822961	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-07 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from January 1968 to February 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Jackson, Mississippi, 
which denied the above claim.  The veteran submitted a timely 
notice of disagreement as to this decision and perfected a 
substantive appeal.

During the pendency of this appeal, by rating action dated in 
September 2007, the veteran was awarded entitlement to a 
TDIU, effective as of July 31, 2007.  This constitutes a full 
grant of benefits sought on appeal.  Review of the claims 
file reveals that the veteran did not disagree with the 
assigned effective date for the grant of a TDIU, and did not 
perfect an appeal regarding the effective date assigned to 
the grant of TDIU.  That matter is, therefore, not in 
appellate status and will be discussed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA]. 


FINDINGS OF FACT

1.  In September 2007, the RO issued a rating decision 
granting entitlement to a TDIU, assigning an effective date 
of July 31, 2007.

2.  There is currently no justiciable case or controversy for 
active consideration by the Board on the issue of entitlement 
to a TDIU.




CONCLUSION OF LAW

The veteran's appeal as to the issue of entitlement to a TDIU 
is dismissed as no justiciable case or controversy is before 
the Board at this time.  38 U.S.C.A. §§ 7104, 7105, 7107 
(West 2002); 38 C.F.R. §§ 19.4, 20.101, 20.200 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by VA 
under a law that affects the provision of benefits by VA to 
veterans or their dependents or survivors are subject to 
review on appeal.  Decisions in such appeals are made by the 
Board.  In its decisions, the Board is bound by applicable 
statutes, the regulations of VA and precedent opinions of the 
General Counsel of VA.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.   See 38 
U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.202.

In February 2005, the RO received a claim from the veteran 
for entitlement to a TDIU.  By rating action of the RO dated 
in May 2005, entitlement to a TDIU was denied.  In October 
2005, the RO received a timely filed notice of disagreement 
as to the denial of entitlement to a TDIU.  In February 2006, 
the veteran was provided with a Statement of the Case, and in 
February 2006, he perfected a substantive appeal.  This 
appeal was certified to the Board for consideration.

During the pendency of the appeal, by rating action dated in 
September 2007, the veteran was awarded entitlement to a 
TDIU, effective as of July 31, 2007.  This constitutes a full 
grant of benefits sought on appeal.  Based upon the 
foregoing, the Board finds that the veteran no longer has an 
issue on appeal with respect to entitlement to a TDIU.  
Accordingly, there is no justiciable case or controversy 
regarding such issue currently before the Board as 
contemplated by 38 U.S.C.A. §§ 7104, 7107 and 38 C.F.R. § 
19.4.  Consequently, in the absence of any justiciable 
question, the appeal as to the issue of entitlement to a TDIU 
must be dismissed.


ORDER

Entitlement to a TDIU is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


